EXHIBIT 10(j)

 

2003 EMPLOYERS MUTUAL CASUALTY COMPANY

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

Section 1.

Purpose

 

The purpose of the 2003 Non-Employee Director Stock Option Plan (the “Plan”) is
to enable Employers Mutual Casualty Company (“EMCC”) and such of its
Subsidiaries and Affiliates (as hereinafter defined) which (i) have one or more
non-employee directors and (ii) adopt this Plan (collectively, with EMCC, the
“Company”) to attract and retain non-employee persons of exceptional ability to
serve as directors and to more closely identify the directors with the interests
of the shareholders of EMC Insurance Group Inc. (“EMC Group”), a Subsidiary,
through the granting of options to purchase shares of the common stock (“Stock”)
of EMC Group.



Section 2.

Definitions

 

“Affiliate” shall mean any non-stock corporation which is required under Iowa
law to be shown as a member of the EMCC Insurance Holding Company System.

 

“Annual Retainer” for any given year shall mean the cash retainer to be paid to
such Eligible Director in respect of services as a director but shall not
include (i) any meeting fees, (ii) any fees related to service as chair of a
committee, or (iii) per diem amounts paid with respect to board or committee
meeting attendance.

 

“Disinterested Director” shall mean, for 2003, a director of EMCC who is not an
Eligible Director or who elects, on or before January 1, 2003, not to receive,
and does not receive, an Option in 2003; and shall mean, for 2004 and subsequent
years, a director of EMCC (i) who did not receive, during the one year prior to
service on the Disinterested Director Committee, an Option and (ii) who does not
receive, during his or her period of service on the Disinterested Director
Committee, an Option. Provided, however, that the qualifications for a
Disinterested Director as provided herein shall, for all years, be subject to
such modifications and amendments as Section 16(b) of the Securities and
Exchange Act of 1934, as amended (the “1934 Act”), may, from time to time,
provide.

 

“Eligible Directors” shall mean all non-employee directors of the Company, each
of whom shall be eligible to participate in the Plan and each of whom shall have
not elected to be a Disinterested Director. Directors who are officers or
employees of the Company shall not be eligible to participate in the Plan.

 

“Exercise Date” shall mean the date on which notice of exercise of an Option is
received at the office of the Chief Executive Officer (“CEO”) or the corporate
Secretary of EMCC. There shall be only one Exercise Date during each Option
Period for each Option granted to an Eligible Director.

 

 

“Option” shall mean a Stock option granted under this Plan.

 

 

“Option Payment” shall mean the amount paid by the Eligible Director in the
exercise of his or her Option.

 

“Option Period” shall, for a director of EMCC or an insurance company Affiliate,
mean the period of time from, and commencing on, the date of the Annual Meeting
of Policyholders of such entity to the day immediately prior to the next and
subsequent Annual Meeting of such entity; and, for a director of EMC Group or
another Subsidiary, shall mean the period from, and commencing on, the date of
the Annual Meeting of the Board of Directors of such entity to the day
immediately prior to such board's next and subsequent Annual Meeting. The first
Option Period for EMCC shall commence with its 2003 Annual Meeting. The first
Option Period for each of the participating Subsidiaries and Affiliates shall
commence with either its first Annual Meeting following the adoption of the Plan
by such Subsidiary or Affiliate, or the Annual Meeting at which the Plan was
adopted, whichever is earlier.

 

 

1

 


--------------------------------------------------------------------------------



 

 

          “Option Price” shall be equal to seventy-five percent (75%) of the
fair market value of the Stock at the Exercise Date. Fair market value shall be
deemed to be the average between the high and low prices for the Exercise Date
as reported (as of the close of regular trading) on Nasdaq-online.com. In the
event the high and low prices for the Exercise Date are not reported on
Nasdaq-online.com (e.g., if no trades in the Stock occurred on the Exercise
Date), then the prices reported (as of the close of regular trading) on
Nasdaq-online.com for the closest date prior thereto shall be used to determine
the fair market value of the Stock.

 

“Subsidiary” shall mean any corporation of which a majority of the voting stock
or voting power is owned or controlled, directly or indirectly, by EMCC.

 

Section 3.

Administration

 

All decisions concerning (a) the eligibility of directors of the Company to
participate in the Plan and (b) the timing, price and amount of Stock that can
be purchased by an Eligible Director under this Plan shall be determined in
accordance with the provisions of the Plan. All other decisions relating to the
administration of the Plan shall be made by a committee of two or more
Disinterested Directors of EMCC (the “Disinterested Director Committee”).

 

The Disinterested Director Committee shall have the authority, not inconsistent
with the express provisions of the Plan, to take all action necessary or
appropriate hereunder, to establish appropriate rules and regulations relating
to the Plan, to interpret its provisions, and to decide all questions and
resolve all disputes which may arise in connection therewith. Such determination
shall be conclusive and shall bind all parties, including Eligible Directors and
any and all persons claiming under or through any Eligible Director.

 

The Disinterested Director Committee may, in its discretion, designate an
administrator for the day to day operations of the Plan.

 

Section 4.

Stock

 

The maximum number of shares of Stock available under the Plan for purchase
pursuant to the exercise of Options granted under the Plan is an aggregate of
200,000 shares which EMCC shall provide for Eligible Directors, other than those
of EMC Group, from Stock owned by EMCC, purchased by EMCC on the open market or
acquired by EMCC through means other than purchase on the open market including
but not limited to the purchase of unissued shares from EMC Group at not less
than fair market value as defined in the “Option Price” definition of Section 2
above.

 

EMC Group shall provide the shares of Stock purchased by its Eligible Directors
pursuant to the exercise of Options granted under the Plan. The number of such
shares provided by EMC Group shall be included within the 200,000 shares
authorized for all purchases under the Plan.

 

Such aggregate number of shares is subject to adjustment in accordance with the
provisions of Section 10 below. The shares involved in the unexercised portion
of any terminated, lapsed or expired options under the Plan may again be
subjected to options under the Plan to the maximum extent possible under the
then-applicable rules under Section 16 of the 1934 Act.

 

Section 5.

Options and Exercise

 

Subject to the provisions of Section 6 below, each Eligible Director shall
annually receive, as of the date of his or her respective company's Annual
Meeting, an Option to purchase shares of Stock at the Option Price during the
Option Period then commencing. The exercise of the Option shall be in accordance
with the following:

 

A.

Such Option may only be exercised once during the Option Period.

 

B.      Notice of exercise of the Option may be in writing or given by
telephone, telegraph, facsimile or other similar form of communication. The date
on which such notice is received in the office of the CEO or the corporate
Secretary of EMCC shall constitute the Exercise Date. If such notice is
initially other than in writing, then written confirmation of the exercise of
the Option must be received in the office of the CEO or the corporate Secretary
of EMCC within five (5) business days of the Exercise Date.

 

 

2

 


--------------------------------------------------------------------------------



 

 

C.      The Option Payment in purchase of the shares shall be paid in full
within five (5) business days subsequent to the Exercise Date, and shall not be
less than twenty-five percent (25%) of the Eligible Director's Annual Retainer
nor more than one hundred percent 100%) of his or her Annual Retainer fixed at
the Annual Meeting at which the Option was granted.

 

D.      The number of shares of Stock which may be purchased in the exercise of
the Option shall be determined by dividing the Option Payment by the Option
Price as of the Exercise Date; provided, however, that only whole shares of
Stock shall be issued and any balance of the Option Payment in excess of the
total purchase price of the whole shares shall be refunded to the Optionee. No
fractional shares shall be issued under the Plan.

 

Section 6.

Directors Elected at Other Than Annual Meeting Time

 

In the year in which any Eligible Director is elected to a Board at a time other
than at the Annual Meeting, such Eligible Director shall receive an Option to
purchase shares under the Plan; provided, however, that his or her respective
Option Period shall commence from the date of his or her election and the Option
Payment shall be limited to the prorated amount of the respective Annual
Retainer.

 

Section 7.

Nontransferability of Options

 

No Option shall be transferable by an Eligible Director. Any exercise of an
Option and the purchase of shares of Stock pursuant thereto may be made only by
an Eligible Director during his or her tenure as a director of the Company. If
an Eligible Director shall cease to be an Eligible Director for any reason, then
any unexercised Option of such director shall immediately terminate.



Section 8.

Rights as a Shareholder

 

An Eligible Director under the Plan shall have no rights as a shareholder with
respect to any shares of Stock until the purchase of shares in the exercise of
an Option on the Exercise Date. As soon as practical following such date, the
shares of Stock purchased under this Plan shall be registered in the name of the
Eligible Director and a certificate for such shares shall be issued.

 

Section 9.

No Right to Continue as a Director

 

Neither the Plan, nor the issuing of Stock nor any other action taken pursuant
to the Plan, shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain or re-elect an Eligible
Director for any period of time or pay any particular Annual Retainer.

 

Section 10.

Change in Capitalization

 

In the event of (i) payment of a Stock dividend on Stock; (ii) a subdivision or
combination of shares of Stock; (iii) a Stock split of Stock; (iv) a
reclassification of Stock; (v) any other distributions to common shareholders
other than cash dividends, or (vi) any other change in the authorized number or
par value of the Stock, then the remaining number of the 200,000 shares of Stock
provided under Section 4 above, which have not been sold to Eligible Directors,
shall be appropriately adjusted by the Board of Directors of EMCC, whose
determination shall be binding on all persons. In the event of a merger in which
EMC Group is not the surviving corporation or in the event of the sale or
transfer of substantially all of EMC Group's assets (other than by the grant of
a mortgage or security interest), all outstanding Options and the Plan shall
thereupon terminate.

 

 

3

 


--------------------------------------------------------------------------------



 

 

Section 11.     Amendment and Termination of the Plan

 

The Board of Directors of EMCC may at any time or times amend the Plan for the
purpose of satisfying the requirements of any changes in applicable laws or
regulations or for any other purpose which may at the time be permitted by law,
provided that no such amendment (except to the extent explicitly required or
permitted herein) will, without the approval of the policyholders of EMCC, (a)
increase the maximum number of shares available under the Plan, (b) reduce the
Option price of outstanding Options or reduce the price at which Options may be
granted, (c) amend the provisions of this Section 11 of the Plan, or (d) be
adopted where shareholder approval is required by Section 16 of the 1934 Act, by
any national securities exchange or system on which the Stock is listed or
reported, or by a regulatory body having jurisdiction with respect thereto,
unless such approval is in fact obtained from the shareholders of EMC Group; and
no such amendment will adversely affect the rights of any Eligible Director
(without his or her consent) under any unexercised Option previously granted.
Notwithstanding the foregoing, the Board may, without shareholder approval,
increase the number of shares which may be issued under the Plan to reflect
adjustments made pursuant to Section 10 of the Plan.

 

The Plan may be permanently terminated or temporarily suspended at any time by
the Board of Directors of EMCC, but no such termination or temporary suspension
shall adversely affect the rights and privileges of Eligible Directors with
unexercised Options without their consent. Any such termination or temporary
suspension shall be effective as of the close of business on the last day of the
then-current Option Period(s).

 

Section 12.

Effective Date and Duration of the Plan

 

The Plan shall, subject to approval at the 2002 Annual Meeting of Policyholders
of EMCC (and, if deemed necessary and/or appropriate by legal counsel, at the
2002 Annual Meeting of Shareholders of EMC Group), become effective on January
1, 2003. The Plan shall continue through the Option Period for Options granted
at the 2012 Annual Meeting(s), but the Plan may be terminated prior thereto by
action of the Board of Directors of EMCC or through issuance of the maximum
number of shares available under the Plan as and to the extent, if any,
increased by amendment thereto.

 

Section 13.

Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.

 

Section 14.

Governing Law

 

The Plan and all rights and obligations under the Plan shall be construed in
accordance with and governed by the laws of the State of Iowa.

 

 

4

 


--------------------------------------------------------------------------------



 

 



AMENDMENT TO THE

2003 EMPLOYERS MUTUAL CASUALTY COMPANY

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

This Amendment to the 2003 Employers Mutual Casualty Company Non-Employee
Director Stock Option Plan (“Option Plan”), shall be effective as of January 1,
2005.

 

 

1.

The definition of “Option Period” is changed by deleting it in its entirety and
substituting the following in place thereof:

 

“Option Period” shall for a director of EMCC or an insurance company Affiliate,
mean the period of time from, and commencing on the date of the Annual Meeting
of Policyholders of such entity to March 15 of the following calendar year; and
for a director of EMC Group or another Subsidiary, shall mean the period from,
and commencing on the date of the Annual Meeting of the Board of Directors of
such entity to March 15 of the following calendar year. The first grant for
which this definition, as amended, shall be applicable is the stock grants
awarded during calendar year 2005.

 

Executed this 3 day of November, 2005.

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

 

By:

/s/ Bruce G. Kelley

 

Bruce G. Kelley, President

 

 

 

 

5

 

 

 